Title: Isaac Smith Sr. to John Adams, 27 March 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem March the 27th. 1776
     
     Sir I wrote you by last, to which refer you. I beleive the brigantine of Mr. Gearey is taken, a Vessell from So. Carolina which left itt About 20. days Ago, the Master of which says he saw a sailor who said he belonged to a brigantine with powder designed into the Eastern part of Our goverment, and that they came athot of a Man of War and threw in the Night part of the powder Over, before they boarded her in the Morning, but the Master never Askt him what the Capts. name was.
     I have a Vessell Arrived in a short passuage from Cadiz. The Master says he heard att Cadiz she was saild, left Cadiz about the middle of last Month, there was a large ship from Phila. with flour suppose On the Continental Account.—We are in expectation of seeing the remainder of the fleet come along.
     Mr. Lowell of Newbury is agoing to remove to Boston. We have nothing Material, this way, more than Boston Affairs. Many have sufferd, by those who have been intrusted with there Affairs. Deacon Barrel in particular, by One Archabald Cunningham a scotch Man (who Mr. Hancock knows) who has carried of allmost every thing, and some Others likewise. Itt’s said R. Thomas was concernd in helping himself and B. Lyde, of Mr. Jona. Massons Mason’s things, the latter being intrusted with the care of them, and many more such Instances.—Not haveing time to Add, least missing the post, & am Yr. hume. servant,
     
      Isaac Smith
     
    